DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/023,709 filed on June 10, 2021. Claims 1, 2, 4-8, 10-14, 16-18 are currently pending with the application. Claims 3, 9, and 15 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent JP2017-130425 filed on July 03, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites an information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor; apply the actual result data of first events to a pass filter used for filtering; generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter; generate one or more clusters of distribution of the third events; detect a convex hull of each of 
The limitations directed towards apply the actual result data of first events to a pass filter used for filtering; generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter, generate one or more clusters of distribution of the third events, detect a convex hull of each of the one or more clusters, calculate, for each of the one or more clusters, a shape that is approximated to the convex hull, select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, and generate, a cut filter including the selected shape as a region of interest is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor”, the mention of “apply”, “generate”, “detect”, “calculate”, and “select”, in the context of this claim, encompasses mentally filtering event data to find relevant event data out of all event data, grouping event data using a convex hull and shapes associated with the grouping of data to determine an additional filter out additional event data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor. Information processing apparatus, comprising: a memory; and a processor coupled to the memory is recited at a high level of generality (i.e., as generic computer components performing a generic computer function of “acquiring” and “filtering”) such that it amounts to no more than mere instructions to apply the exception. Acquire actual result data of first events transmitted from a sensor is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “information processing apparatus, comprising: a memory; and a processor coupled to the memory” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, “acquire actual result data of first events transmitted from a sensor” are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “information processing apparatus, comprising: a memory; and a processor coupled to the memory” and “acquire actual result data of first events transmitted from 
With respect to claim 7, the claim recites an information processing system, comprising: an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus and includes: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor; apply the actual result data of first events to a pass filter used for filtering; generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter; generate one or more clusters of distribution of the third events; detect a convex hull of each of the one or more clusters; calculate, for each of the one or more clusters, a shape that is approximated to the convex hull; select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape; and generate a cut filter including the selected shape as a region of interest.
The limitations directed towards apply the actual result data of first events to a pass filter used for filtering; generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter, generate one or more clusters of distribution of the third events, detect a convex hull of each of the one or more clusters, calculate, for each of the one or more clusters, a shape that is approximated to the convex hull, select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, and generate, a cut filter including the selected shape as a region of interest is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting information processing system, comprising: an event 
For example, but for the limitations stating “information processing system, comprising: an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus and includes: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor”, the mention of “apply”, “generate”, “detect”, “calculate”, and “select”, in the context of this claim, encompasses mentally filtering event data to find relevant event data out of all event data, grouping event data using a convex hull and shapes associated with the grouping of data to determine an additional filter out additional event data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 7 recites information processing system, comprising: an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus and includes: a memory; and a processor coupled to the memory and the processor configured to: acquire actual result data of first events transmitted from a sensor. Information processing system, comprising: a memory; and a processor coupled to the memory is recited at a high level of generality (i.e., as generic computer components performing a generic computer function of “acquiring” and “filtering”) such that it amounts 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “information processing system, comprising a memory; and a processor coupled to the memory” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus, and acquiring actual result data of first events transmitted from a sensor are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “information processing system, comprising a memory; and a processor coupled to the memory” and an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus, and acquiring actual result data of first events transmitted from a sensor does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 7 is not patent eligible.

The limitations directed towards applying the actual result data of first events to a pass filter used for filtering; generating third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter, generating one or more clusters of distribution of the third events, detect a convex hull of each of the one or more clusters, calculating, for each of the one or more clusters, a shape that is approximated to the convex hull, selecting, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, and generating, a cut filter including the selected shape as a region of interest is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting information processing method, comprising: acquiring, by a computer, actual result data of first events transmitted from a sensor, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “information processing method, comprising: acquiring, by a computer, actual result data of first events transmitted from a sensor”, the mention of 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 13 recites information processing method, comprising: acquiring, by a computer, actual result data of first events transmitted from a sensor is recited at a high level of generality (i.e., as generic computer components performing a generic computer function of “acquiring” and “filtering”) such that it amounts to no more than mere instructions to apply the exception. Acquiring, by a computer, actual result data of first events transmitted from a sensor is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “information processing method, comprising: acquiring, by a computer, actual result data of first events transmitted from a sensor” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, acquiring, by a computer, actual result data of first events transmitted from a sensor are interpreted to Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, information processing method, comprising: acquiring, by a computer, actual result data of first events transmitted from a sensor does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 13 is not patent eligible.
With respects to claims 2, 8, and 14, the limitations are directed towards the shape of each of the one or more clusters is an ellipse. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can detect the shape of each of the one or more clusters is an ellipse. Claims 2, 8, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 4, 10, and 16, the limitations are directed towards the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 4, 10, and 16, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 5, 11, and 17, the limitations are directed towards perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 5, 11, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 6, 12, and 18, the limitations are directed towards transmit the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated.. Symantec (see MPEP 2106.05(d))). Therefore, claims 6, 12, and 18, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent No.: US 5563806) hereinafter Barry, in view of Heinz (U.S. Publication No.: 20170177546 A1) hereinafter Heinz, in view of Raskin et al. (U.S. Publication No.: 20160117339 A1) hereinafter Raskin, and further in view of Sussman et al. (U.S. Publication No.: US 20070055554 A1) hereinafter Sussman.
As to claim 1:
Barry discloses:
An information processing apparatus, comprising: 
a memory; and a processor coupled to the memory and the processor [Column 7 Lines 53-58 and Figure 3 teach this Adaptive Parametric Channelizer consists of an Input Channelizer 30, implemented using custom digital hardware, and a Resource Control Processor (RCP) 34 which is implemented in this embodiment using a commercial single board computer together with control software algorithms. However, this Resource Control Processor 34 could be implemented using an embedded microprocessor plus firmware.] configured to: 
acquire actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.]; 
	apply the actual result data of first events to a pass filter used for filtering [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Note: The examiner interprets the PDWs to be the claimed actual data and the PDW obtained from the FIFO buffer 21 is interpreted to be the claimed apply the actual result data of first events to a pass filter used for filtering, wherein obtaining the PDW is interpreted to be the claimed applying or application of the actual results for filtering.];
generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n 
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter. To further elaborate, the examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs.]; 
generate one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have 
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.]; and 

Barry discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose detect a convex hull of each of the one or more clusters, calculate, for each of the one or more clusters, a shape that is approximated to the convex hull, select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, generate, a cut filter including the selected shape as a region of interest. 
Heinz discloses:
detect a convex hull of each of the one or more clusters [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed detect a convex hull of each of the one or more clusters. In the context of the cited prior art, a convex hull is visualized for to reveal clusters in the data. Clusters in the data is interpreted to be the claimed one or ; 
calculate, for each of the one or more clusters, a shape that is approximated to the convex hull [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the alpha shape used similarly (approximated to) to the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed calculate, for each of the one or more clusters, a shape that is approximated to the convex hull. In the context of the cited prior art, the visualized alpha shape is similar (approximated) to the convex hull in that both the alpha shape or the convex hull are used to reveal clusters in streaming event data.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, by incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull (see Heinz Paragraph 0110), because both applications are directed to analyzing and processing sensor data; incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull intelligence may help in optimizing the IoT computational environment, e.g., in making it better performing and scalable, helping with dynamic re-allocations of resources among applications and services, etc (see Heinz Paragraph 0113).

Barry and Heinz discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, and generate, a cut filter including the selected shape as a region of interest. 

select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape [Paragraph 0089 teaches the lecture analysis system 410 sorts the clusters based on a number of events in each cluster and selects one or more of the highest-ranked clusters. Alternatively, the lecture analysis system 410 may select any clusters associated with a lecture containing at least a threshold number of events, containing at least a threshold number of a particular type of event (e.g., events associated with active activities). Note: The examiner interprets the claimed shape to be representation of a cluster. Therefore the cited selecting one or more of highest-ranked clusters is interpreted to read on the claimed select, from among shapes for one or more clusters. In the context of the cited prior art, clusters are sorted based on number of events in each cluster, therefore reasonably, the selected highest ranked cluster(s) must is interpreted to be the claimed selected shape having a top predetermined number of plot numbers of events. The cited threshold of number of events is interpreted to also read on the claimed predetermined number of plot numbers of events include in the shape, which is used to select a cluster (shape) of events.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry and Heinz, by incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull (see Heinz Paragraph 0110), because all three applications are directed to analyzing and processing cluster data; incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull enables a user of the online system to easily access data points associated with clusters of events generated by users (see Raskin Paragraph 0007).

 Barry, Heinz, and Raskin discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose generate a cut filter including the selected shape as a region of interest.
Sussman discloses:
generate, a cut filter including the selected shape as a region of interest [Paragraph 0469 teaches optionally, a user select (e.g., via a lasso, selection rectangle, or user drawn selection tool) a cluster of interest in the graph, and the historical data corresponding to the selected cluster or events will be used to generate a pie chart, such as that illustrated in FIG. 21. The example pie chart in FIG. 21 indicates that 5 of the selected events are 7:05PM games, and 1 game is a 4:05PM game, which indicates that most of the selected games/events in the cluster are evening games. Paragraph 0470 teaches a user observes a group of curves on the graph which appear to be clustered, the user optionally can visually select the clustered curves via a lasso or otherwise. Events corresponding to the set of selected curves will be selected. After selecting curves in this fashion, a user interface displaying characteristic value clustering is optionally performed.
Note: The examiner interprets filtering data to be represented in a pie chart using a selected cluster of interest associated with historical data corresponding to the selected cluster reads on the claimed generate, a cut filter including the selected shape as a region of interest. The cluster selection is interpreted to identify the claimed region of interest and the data associated with the region of interest is filtered into a pie chart representing the cited cluster of interest. The selected curves, user drawn selection tool, a selection rectangle, lasso all appear to read on the claimed shape. The lasso is well-known to be a shape encompassing an area of interest to highlight (filter) data within the lasso. In the context of the cited prior art, the selection rectangle and user drawn selection tool work similarly to represent a cluster of interest selected to be highlighted or filtered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 7:
Barry discloses:
An information processing system, comprising: an event transmission apparatus that transmits first events which is output from a sensor; and an information processing apparatus that receives the first events from the event transmission apparatus and includes: 
a memory; and a processor coupled to the memory and the processor [Column 7 Lines 53-58 and Figure 3 teach this Adaptive Parametric Channelizer consists of an Input Channelizer 30, implemented using custom digital hardware, and a Resource Control Processor (RCP) 34 which is implemented in this embodiment using a commercial single board computer together with control software algorithms. However, this Resource Control Processor 34 could be implemented using an embedded microprocessor plus firmware.] configured to: 
acquire actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.]; 
apply the actual result data of first events to a pass filter used for filterinq [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.];
generate third events by removing, from the actual result data, second events corresponding to  a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PWD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into channels is interpreted to be the claimed generate third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted ;
generate one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.];

Barry discloses some of the limitations as set forth in claim 7 but does not appear to expressly disclose detect a convex hull of each of the one or more clusters, calculate, for each of the one or more 
Heinz discloses:
detect a convex hull of each of the one or more clusters [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed detect a convex hull of each of the one or more clusters. In the context of the cited prior art, a convex hull is visualized for to reveal clusters in the data. Clusters in the data is interpreted to be the claimed one or more clusters and a convex hull is visualized to reveal the plurality of clusters given that a convex hull is used to visualize a single cluster.]; 
calculate, for each of the one or more clusters, a shape that is approximated to the convex hull [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the alpha shape used similarly (approximated to) to the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed calculate, for each of the one or more clusters, a shape that is approximated to the convex hull. In the context of the cited prior art, the visualized alpha shape is similar (approximated) to the convex hull in that both the alpha shape or the convex hull are used to reveal clusters in streaming event data.]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 
 
Barry and Heinz discloses most of the limitations as set forth in claim 7 but does not appear to expressly disclose select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape, and generate, a cut filter including the selected shape as a region of interest. 
Raskin discloses:
select, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape [Paragraph 0089 teaches the lecture analysis system 410 sorts the clusters based on a number of events in each cluster and selects one or more of the highest-ranked clusters. Alternatively, the lecture analysis system 410 may select any clusters associated with a lecture containing at least a threshold number of events, containing at least a threshold number of a particular type of event (e.g., events associated with active activities). Note: The examiner interprets the claimed shape to be representation of a cluster. Therefore the cited selecting one or more of highest-ranked clusters is interpreted to read on the claimed select, from among shapes for one or more clusters. In the context of the cited prior art, clusters are sorted based on number of events in each cluster, therefore reasonably, the selected highest ranked cluster(s) must is interpreted to be the claimed selected shape having a top predetermined number of plot numbers of events. The ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry and Heinz, by incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull (see Heinz Paragraph 0110), because all three applications are directed to analyzing and processing cluster data; incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull enables a user of the online system to easily access data points associated with clusters of events generated by users (see Raskin Paragraph 0007).

Barry, Heinz, and Raskin discloses most of the limitations as set forth in claim 7 but does not appear to expressly disclose generate a cut filter including the selected shape as a region of interest.
Sussman discloses:
generate, a cut filter including the selected shape as a region of interest [Paragraph 0469 teaches optionally, a user select (e.g., via a lasso, selection rectangle, or user drawn selection tool) a cluster of interest in the graph, and the historical data corresponding to the selected cluster or events will be used to generate a pie chart, such as that illustrated in FIG. 21. The example pie chart in FIG. 21 indicates that 5 of the selected events are 7:05PM games, and 1 game is a 4:05PM game, which indicates that most of the selected games/events in the cluster are evening games. Paragraph 0470 teaches a user observes a group of curves on the graph which appear to be clustered, the user optionally can visually select the clustered curves via a lasso or otherwise. Events corresponding to the set of selected curves will be selected. After selecting curves in this fashion, a user interface displaying characteristic value clustering is optionally performed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, and Raskin, by incorporating cluster selection to identify a cluster of interest, wherein the cluster is represented by a selectable shape (see Sussman Paragraph 0469 and 0470), because all four applications are directed to analyzing and processing cluster data; incorporating cluster selection to identify a cluster of interest, wherein the cluster is represented by a selectable shape enables a user of the online system to easily access data points associated with clusters of events generated by users (see Sussman Paragraph 0007).

As to claim 13:
Barry discloses:
An information processing method, comprising: 
acquiring, by a computer, actual result data of first events transmitted from a sensor [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner ;
apply the actual result data of first events to a pass filter used for filterinq [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data of first events transmitted from a sensor.];
generating third events by removing, from the actual result data, second events corresponding to a sensor value which belongs to a region of interest which is extracted by the pass filter [Column 7 Lines 25-27 and Figure 2 teach a state-of-the-art parametric tracker is shown in FIG. 2. Signal data received at 20 and placed in the form of PDWs is applied to an input FIFO buffer 21. Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PWD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets the signal data placed in the form of PDWs and applied to an input FIFO buffer to be the claimed actual result data. The examiner interprets the extracted PDWs/signal data to be the claimed second events and the minimum and maximum limits that the PDWs are tested against are the claimed region of interest of a pass filter used for filtering. Tracking filter plus the buffer constituting track channel as part of the separating the input data of PDWs into ;
generating one or more clusters of distribution of the third events [Column 7 Lines 27-31 and Figure 2 teach the PDWs parameters of interest are extracted and tested against a set of corresponding minimum and maximum limits in each of the tracking filters 22.sub.1, 22.sub.2 -22.sub.n as each PDW is obtained from the FIFO buffer 21. Column 7 Lines 35-36 teach the tracking filter plus the buffer constitutes one track channel. Column 8 Lines 10—13 teach the function of the Input Channelizer 30 is to separate the input data stream of PDWs into channels which correspond to PDW clusters that have been grouped using a subset of the measured parameters. Figure 3: 33-1 through 33-N teaches a plurality of track channels that correspond to PD clusters that have been grouped using a subset of the measured parameters.
Note: The examiner interprets separating PDW from other PDWs in the input stream into separate channels to be removing PDWs (second events) from the other PDWs (actual result data) of the input stream according to filter matching and the separated PDWs in track channel clusters are interpreted to be the claimed generated third events., wherein the separated PDWs (third events) into channels resultant of the PDW separation process from other PDWs. PDW clusters that have been grouped using a subset of the measured parameters that correspond to PDWs track channels are interpreted to be the claimed generated one or more clusters of distribution of the third events.];


Heinz discloses:
detecting a convex hull of each of the one or more clusters [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed detect a convex hull of each of the one or more clusters. In the context of the cited prior art, a convex hull is visualized for to reveal clusters in the data. Clusters in the data is interpreted to be the claimed one or more clusters and a convex hull is visualized to reveal the plurality of clusters given that a convex hull is used to visualize a single cluster.]; 
calculation, for each of the one or more clusters, a shape that is approximated to the convex hull [Paragraph 0090 teaches a clustering algorithm may be applied in order to reveal clusters in the data, among which the user can choose one for further investigation. To quickly visualize the cluster, which may contain many events, the alpha shape or the convex hull of the cluster can be visualized. Note: Visualizing the alpha shape used similarly (approximated to) to the convex hull of the cluster as part of the clustering algorithm to reveal clusters is interpreted to read on the claimed calculate, for each of the one or more clusters, a shape that is approximated to the convex hull. In the context of the cited prior art, the visualized alpha shape is similar (approximated) to the convex hull in that both the alpha shape or the convex hull are used to reveal clusters in streaming event data.]; 
 

Barry and Heinz discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose selecting, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape; and generating, a cut filter including the selected shape as a region of interest.  
Raskin discloses:
selecting, from among shapes for one or more clusters, the shape having a top predetermined number of plot numbers of events included in the shape [Paragraph 0089 teaches the lecture analysis system 410 sorts the clusters based on a number of events in each cluster and selects one or more of the highest-ranked clusters. Alternatively, the lecture analysis system 410 may select any clusters associated with a lecture containing at least a threshold number of events, containing at least a threshold number of a particular type of event (e.g., events associated with active activities). Note: The examiner interprets the claimed shape to be representation of a cluster. Therefore the cited selecting one or more of highest-ranked clusters is interpreted to read on the claimed select, from among shapes for one or more clusters. In the context of the cited prior art, clusters are sorted based on number of events in each cluster, therefore reasonably, the selected highest ranked cluster(s) must is interpreted ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry and Heinz, by incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull (see Heinz Paragraph 0110), because all three applications are directed to analyzing and processing cluster data; incorporating the visualization of alpha shape of clusters that are similarly used to reveal clusters as the convex hull enables a user of the online system to easily access data points associated with clusters of events generated by users (see Raskin Paragraph 0007).; and

Barry, Heinz, and Raskin discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose generating, a cut filter including the selected shape as a region of interest.
Sussman discloses:
generating, a cut filter including the selected shape as a region of interest [Paragraph 0469 teaches optionally, a user select (e.g., via a lasso, selection rectangle, or user drawn selection tool) a cluster of interest in the graph, and the historical data corresponding to the selected cluster or events will be used to generate a pie chart, such as that illustrated in FIG. 21. The example pie chart in FIG. 21 indicates that 5 of the selected events are 7:05PM games, and 1 game is a 4:05PM game, which indicates that most of the selected games/events in the cluster are evening games. Paragraph 0470 teaches a user observes a group of curves on the graph which appear to be clustered, the user optionally can visually select the clustered curves via a lasso or otherwise. Events corresponding to the 
Note: The examiner interprets filtering data to be represented in a pie chart using a selected cluster of interest associated with historical data corresponding to the selected cluster reads on the claimed generate, a cut filter including the selected shape as a region of interest. The cluster selection is interpreted to identify the claimed region of interest and the data associated with the region of interest is filtered into a pie chart representing the cited cluster of interest. The selected curves, user drawn selection tool, a selection rectangle, lasso all appear to read on the claimed shape. The lasso is well-known to be a shape encompassing an area of interest to highlight (filter) data within the lasso. In the context of the cited prior art, the selection rectangle and user drawn selection tool work similarly to represent a cluster of interest selected to be highlighted or filtered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, and Raskin, by incorporating cluster selection to identify a cluster of interest, wherein the cluster is represented by a selectable shape (see Sussman Paragraph 0469 and 0470), because all four applications are directed to analyzing and processing cluster data; incorporating cluster selection to identify a cluster of interest, wherein the cluster is represented by a selectable shape enables a user of the online system to easily access data points associated with clusters of events generated by users (see Sussman Paragraph 0007).

Claim 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent No.: US 5563806) hereinafter Barry, in view of Heinz (U.S. Publication No.: 20170177546 A1) hereinafter Heinz, in view of Raskin et al. (U.S. Publication No.: 20160117339 A1) hereinafter Raskin, in .
As to claim 2:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the information processing apparatus according to claim 1, wherein the shape of each of the one or more clusters is an ellipse.  
Cassella discloses:
The information processing apparatus according to claim 1, wherein the shape of each of the one or more clusters is an ellipse [Column 18 Lines 51-53 teach the shape of each individual cluster is an ellipse and its size is portrayed using three standard deviations of its spread in each direction.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the shape of each individual cluster is an ellipse (see Cassella Column 18 Lines 51-53), because the five applications are directed to analyzing and processing sensor data; incorporating the shape of each individual cluster is an ellipse logically excludes unnecessary clusters, which decreases the effort for processing classification of the unknown events and can improve classification accuracy (see Cassella Column 6 Lines 9-11).

As to claim 8:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 7 but does not appear to expressly disclose the information processing apparatus according to claim 7, wherein the shape of each of the one or more clusters is an ellipse.  
Cassella discloses:
The information processing system according to claim 7, wherein the shape of each of the one or more clusters is an ellipse [Column 18 Lines 51-53 teach the shape of each individual cluster is an ellipse and its size is portrayed using three standard deviations of its spread in each direction.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the shape of each individual cluster is an ellipse (see Cassella Column 18 Lines 51-53), because the five applications are directed to analyzing and processing sensor data; incorporating the shape of each individual cluster is an ellipse logically excludes unnecessary clusters, which decreases the effort for processing classification of the unknown events and can improve classification accuracy (see Cassella Column 6 Lines 9-11).

As to claim 14:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the information processing apparatus according to claim 13, wherein the shape of each of the one or more clusters is an ellipse.  
Cassella discloses:
The information processing method according to claim 13, wherein the shape of each of the one or more clusters is an ellipse [Column 18 Lines 51-53 teach the shape of each individual cluster is an ellipse and its size is portrayed using three standard deviations of its spread in each direction.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the shape of each individual cluster is an ellipse (see Cassella Column 18 Lines 51-53), because the five applications are directed to analyzing and processing sensor data; incorporating the shape of each individual cluster is an ellipse logically excludes .

Claim 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (U.S. Patent No.: US 5563806) hereinafter Barry, in view of Heinz (U.S. Publication No.: 20170177546 A1) hereinafter Heinz, in view of Raskin et al. (U.S. Publication No.: 20160117339 A1) hereinafter Raskin, in view of Sussman et al. (U.S. Publication No.: US 20070055554 A1) hereinafter Sussman, further in view of Khani et. al (U.S. Patent No.: US 6122405) hereinafter Khani.
As to claim 4:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the information processing apparatus according to claim 1, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter.
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Figure 4:S10, S40 teach applying a filter to and original image and an optimal filter applied to the original image. The examiner interprets the original video image to be the claimed first event, the filtering process including the preliminary filter and the optimal filter to be the claimed pass filter and cut filter respectively].


As to claim 5:
Barry discloses:
The information processing apparatus according to claim 4, wherein the processor is configured to: perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or more clusters that contain the data. Each cluster is formed using a nearness criterion where a data point is said to belong to a cluster if it is within a pre-set minimum distance from a pre-determined point in each parameter dimension. Further tracking filters are then tuned and enabled on these clusters once the analysis of an acquisition data segment is complete.
To further elaborate, the examiner interprets further tracking filters enabled on the cluster once analysis of the acquisition data segment is complete to be the claimed performing of a cut filter on the 

As to claim 6:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the information processing apparatus according to claim 1, wherein the processor is configured to: transmit the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated.
Khani discloses:
The information processing apparatus according to claim 1, wherein the processor is configured to: transmit the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings are monitored and controlled by the OCP board 120 through the IDC board 115. Column 6 Lines 45-50, Figure 1, and 2 teach the data representing the features that are extracted according to the preferred embodiment of the present invention are then sent to the procedures for tracking the targets, i.e., the tracker processor 140 as a result of the feature extraction module 240. Column 7 Lines 9-12 teach an optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster frequency whereas the preliminary filter (see Khani Column 6 Lines 61-64 and Figure 4 at step S10) is interpreted to be the claimed pass filter as it is applied before the optimal binomial pass-filter. The examiner interprets transmission to be within the scope of generating, selecting, and determining for use within the OCP board (communication appartus) that, via the IDC board, incorporates the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), because all five applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10). 


Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 7 but does not appear to expressly disclose the information processing system according to claim 7, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter
Khani discloses:
The information processing system according to claim 7, wherein the processor is configured to: execute a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Figure 4:S10, S40 teach applying a filter to and original image and an optimal filter applied to the original image. The examiner interprets the original video image to be the claimed first event, the filtering process including the preliminary filter and the optimal filter to be the claimed pass filter and cut filter respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the use of a preliminary filter and an optimal filter to process sensor data (see Khani Column 6 Lines 60-64, Column 7 Lines 8-12, and Figure 4:S10, S40), because all five applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 11:
Barry discloses:
The information processing system according to claim 10, wherein the processor is configured to: perform filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or more clusters that contain the data. Each cluster is formed using a nearness criterion where a data point is said to belong to a cluster if it is within a pre-set minimum distance from a pre-determined point in each parameter dimension. Further tracking filters are then tuned and enabled on these clusters once the analysis of an acquisition data segment is complete.
To further elaborate, the examiner interprets further tracking filters enabled on the cluster once analysis of the acquisition data segment is complete to be the claimed performing of a cut filter on the event of a sensor value wherein the PDW stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits is interpreted to be the claimed event of a sensor value that is outside the region of interest.]

As to claim 12:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 7 but does not appear to expressly disclose the information processing apparatus according to claim 7, wherein the processor is configured to: transmit the generated cut filter to the event transmission apparatus.

The information processing apparatus according to claim 7, wherein the processor is configured to: transmit the generated cut filter to the event transmission apparatus [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings are monitored and controlled by the OCP board 120 through the IDC board 115. Column 6 Lines 45-50, Figure 1, and 2 teach the data representing the features that are extracted according to the preferred embodiment of the present invention are then sent to the procedures for tracking the targets, i.e., the tracker processor 140 as a result of the feature extraction module 240. Column 7 Lines 9-12 teach an optimal filter routine then selects an optimal binomial band pass filter as the filter to be applied to the original image, based on the most frequently occurring feature size in the region of interest. Column 6 Lines 61-64 and Figure 4 at step S10 teach a preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), because both applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 16:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the information processing method according to claim 13, further comprising: executing a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter.
Khani discloses:
The information processing method according to claim 13, further comprising: executing a filtering process for the first events transmitted from the sensor using the cut filter and the pass filter [Column 6 Lines 60-64 teaches preliminary filter is applied to the signals representing the intensity map of the original video image to smooth the image and reduce the noise. Column 7 Lines 8-12 teaches this .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the use of a preliminary filter and an optimal filter to process sensor data (see Khani Column 6 Lines 60-64, Column 7 Lines 8-12, and Figure 4:S10, S40), because all five applications are directed to analyzing and processing sensor data; processing an image using a filter which is selected based on the size of the features occurring in the image results in an image having features with a relatively high signal-to-noise ratio and relatively high stability from one frame to another (see Khani Column 5 Lines 7-10).

As to claim 17:
Barry discloses:
The information processing method according to claim 16, further comprising: performing filtering for an event of a sensor value that is outside the region of interest of the cut filter in accordance with the region of interest of the pass filter [Column 7 Lines 37-49 and Figure 2 teach a PDW is applied to an acquisition filter 24 when no other filter 22 claims that PDW. The PDW is then stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits, i.e. the limits of the portion of parameter space being intercepted by this parametric tracker. The data collected in this buffer is then analyzed by a clustering algorithm to estimate the dimensions of one or 
To further elaborate, the examiner interprets further tracking filters enabled on the cluster once analysis of the acquisition data segment is complete to be the claimed performing of a cut filter on the event of a sensor value wherein the PDW stored in an acquisition buffer 25 if the parameters of interest for this PDW fall within its viewport limits is interpreted to be the claimed event of a sensor value that is outside the region of interest.]

As to claim 18:
Barry, Heinz, Raskin and Sussman discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose the information processing method according to claim 13, further comprising: transmitting the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated.
Khani discloses:
 The information processing method according to claim 13, further comprising: transmitting the generated cut filter to the sensor or a communication apparatus in which the sensor is incorporated [Column 3 Lines 66-67 through Column 4 Line 1 teach an apparatus for determining the optimal binomial band-pass filter to use for extracting robust features. Column 5 Lines 16-28 and Figure 1 teaches the image is input into the system by sensor 110. Sensor 110 can be implemented using any known imaging system. The image is passed to an image digitization and correction board where they transformed into signals. The signals representing the original image are passed, through line L1, to the array processor, AP board 125, via a dual port memory DPM 145. The camera's gain and level settings 
To further elaborate, the examiner interprets camera to be the claimed sensor and the OCP board through the IDC board is that monitors and controls camera/sensor to be the communication apparatus in which the sensor is incorporated. The examiner also interprets the apparatus selecting, determining, or generating the optimal binomial band-pass filter for use in processing images from the camera to be the claimed transmission of a generated cut filter to the communication apparatus in which the sensor is incorporated. The binomial band-pass filter is interpreted to be the claimed cut filter wherein the binomial band-pass filter serves as an optimal filter that looks for cluster sizes and cluster frequency whereas the preliminary filter (see Khani Column 6 Lines 61-64 and Figure 4 at step S10) is interpreted to be the claimed pass filter as it is applied before the optimal binomial pass-filter. The examiner interprets transmission to be within the scope of generating, selecting, and determining for use within the OCP board (communication appartus) that, via the IDC board, incorporates the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barry, Heinz, Raskin and Sussman, by incorporating the selection and determination of an optimal filter to use in processing sensor data (see Khani Column 3 Lines 66-67 through Column 4 Line 1, Column 5 Lines 16-28 and Figure 1, Column 6 Lines 45-50, Figure 1, and 2, and Column 7 Lines 9-12), 

Response to Arguments
Applicant’s arguments regarding claim rejections based on 35 U.S.C. 103 have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.E./               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169